On June 17,1998, the defendant was sentenced to five (5) years in the Montana State Prison, with credit given for 125 days previously served.
On November 5, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Lucas J. Foust. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to five (5) years to the Department of Corrections, rather than five (5) years in the Montana State Prison.
The reasons for the amendment are the fact that this was the defendant’s first felony offense, consideration of the sentences given to the co-defendants, and that the defendant will receive more appropri*103ate treatment with a Department of Corrections commitment, than with a Montana State Prison commitment.
Done in open Court this 5th day of November, 1998.
DATED this 30th day of November, 1998.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeffrey H. Langton and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Lucas J. Foust for representing Mr. Calder in this matter.